 



Exhibit 10.2

 

Non-Solicitation and Confidentiality Agreement

 image1 [image_001.jpg]

 

 

This Non-Solicitation and Confidentiality Agreement (“Agreement”) is made on
this ___ day of ____, between _______ _______________ (the “Employee”) and
Peoples Bank SB (the “Peoples” or “Bank”). In consideration of Employee’s
employment and continued employment, the payment of remuneration and benefits by
the Bank and the Bank’s promise to provide Employee with access to customers,
Confidential Information and trade secrets, which the parties recognize to be
good, valuable and sufficient consideration for the Agreement, Employee and the
Bank agree as follows:

 

1.Employee agrees that during the term of his/her employment, and for a period
of one year from the date of his/her termination of employment for any reason,
Employee will not, in a competitive capacity, on behalf of any person or entity
other than the Bank, directly or indirectly:

(a)solicit, divert (or attempt to solicit or divert) or accept competitive
business from any customer of the Bank with whom Employee has had contact
(either directly or indirectly), provided services to, or over which Employee
has had responsibility at any time in the one (1) year preceding his/her
separation;

(b)solicit, divert (or attempt to solicit or divert) or accept competitive
business from any customer of Bank about whom Employee has obtained Confidential
Information; and

(c)directly or indirectly assist in the research and development of products or
services where such research and development would be aided by any Confidential
Information that Employee has learned in the course of his/her relationship with
the Bank.

For purposes of this Agreement, the term “competitive capacity” shall mean (i)
performing tasks or duties similar to those Employee performed in his/her last
year of employment at the Bank for a competitor of the Bank; (ii)
managing/supervising those who, for a competitor of the Bank, perform tasks or
duties similar to those which Employee performed in the last year of his/her
employment at Bank; or (iii) performing, on behalf of a competitor of the Bank,
tasks or duties in which Employee utilizes any Confidential Information that
he/she learned in the course of his/her relationship with the Bank.

 

2.Employee acknowledges and agrees that as a result of his/her employment with
the Bank, he/she will have access to and be involved in the development and/or
utilization of the Bank’s (and its parent’s, affiliates’ and/or subsidiaries’)
confidential and proprietary business information (“Confidential Information”).
Accordingly, Employee agrees that he/she shall not, either during his/her
employment by the Bank or at any time thereafter, disclose to anyone (except as
authorized by the Bank in the furtherance of its business) or use in competition
with Peoples, any of the Bank’s (or its parent’s, affiliate’s and/or
subsidiaries’) Confidential Information. The Bank’s’ (and its parent’s,
affiliates’ and/or subsidiaries’) Confidential Information includes, without
limitation, all materials and information (whether written or not) about
Peoples’ contracts, business plans, business partners, customers and prospective
customers (including their product requirements and payment terms), vendors,
suppliers, current and prospective products and services, sales, marketing,
pricing, costs, budgets, financing, promotions, techniques, processes and forms,
purchasing, finances, accounting, research, improvements, discoveries,
inventions, experimental works-in-progress, formulae, software, licenses,
business methods and tactics, quality control parameters and techniques,
internal communications, production, output, profit margins, and/or any other
aspect of the Bank’s business or operations (including, but not limited to,
information concerning, relating to, or arising out of relationships with
suppliers, vendors, customers, lenders, or other business affiliates) which are
not generally known by the public at large and/or which provide the Bank with a
competitive advantage.

 



 

 

 

3.Employee recognizes that all information, however stored or memorialized, and
all identification cards, keys, access codes, marketing materials, samples,
notes, customer, supplier and other lists, documents, forms, computers, records,
and other equipment or property which the Bank provides to or makes available to
him/her are the sole property of the Bank. Employee shall use such property
solely for the benefit of Peoples and for no other purpose. Upon the cessation
of his/her employment with the Bank and without prior request, Employee shall
(i) refrain from taking any such property from the Bank’s premises; (ii)
immediately return to the Bank any such property that may be in his/her
possession or control (including any and all copies thereof); (iii) permanently
delete any such property that may remain on any personal storage device that
remains in Employee’s possession after his/her employment ends; and (iv) certify
in writing that Employee has complied with this paragraph.

 

4.For a period of one year after his/her termination, the Employee agrees that
he/she will not, directly or indirectly, for himself/herself or for any third
party, solicit, induce, recruit, or cause another person in the employ of the
Bank (i) who reported directly or indirectly to the Employee, (ii) whose
confidential employment information was accessible by the Employee, or (iii)
whose customer relationships were known to the Employee, to terminate his/her
employment for the purpose of joining, associating, or becoming employed with
another person, business organization or other entity that is in competition
with any product or service provided by the Bank, or any business or activity of
the Bank.

 

5.Employee agrees that it would be difficult to measure damages to the Bank from
any breach of covenants contained in this Agreement, but that such damages from
any breach would be great, incalculable, and irremediable, and that damages
would be an inadequate remedy. Accordingly, Employee agrees to waive any claim
that Peoples has an adequate remedy at law and further agrees that the Bank may
have specific performance of the terms of this Agreement in any court having
jurisdiction. Employee further agrees that if he/she violates this Agreement,
the Employee hereby agrees to indemnify the Bank against any and all damages,
costs, and expenses, including reasonable attorneys’ fees, incurred by the Bank
in enforcing the terms of this Agreement, or prosecuting any action or claim
arising by reason of the Employee’s violation of this Agreement.

 

6.The existence of any claim or cause of action by Employee against the Bank
shall not constitute a defense to the enforcement by the Bank of Paragraphs 1,
2, 3, and 4 of this Agreement.

 

7.This Agreement does not create any right to employment or employment contract
between the Employee and the Bank in which the Employer/Employee relationship is
employment at will.

 

8.The Employee understands he/she may not assign this Agreement because it is
the intent that he/she personally provide services hereunder. The Bank may,
however, unilaterally assign this Agreement to a related entity, a successor, or
an assign.

 



 2 

 

 

9.Notwithstanding the assignability language in Paragraph 8, the parties agree
that, in the event of a Change in Control of the Bank or NorthWest Indiana
Bancorp (“NorthWest”), the Employee will no longer be bound by the restrictions
in Paragraphs 1 and 4. For purposes of this Agreement, a Change in Control will
occur if, within any 12 month period, (i) any person, or more than one person
acting as a group within the meaning of Section 13(d) of the Securities Exchange
Act of 1934, becomes the beneficial owner, directly or indirectly, of more than
50% of the issued and outstanding common stock of (or more than 50% of the total
voting power of the stock of) the Bank (or NorthWest); (ii) any person, or more
than one person acting as a group within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, acquires all or substantially all of the assets
of the Bank (or NorthWest); or (iii) the majority of the members of the Bank’s
(or NorthWest’s) board of directors is replaced by directors whose appointment
or election was not endorsed by a majority of the members of NorthWest before
the date of the appointment or election.

 

10.The laws of the State of Indiana shall govern this Agreement. The Bank is
based in Indiana, and the Employee understands and acknowledges its desire and
need to defend any litigation against it in Indiana. Accordingly, the parties
agree that any claim of any type brought by the Employee against the Bank or any
of its employees or agents must be maintained only in a court sitting in Lake
County, Indiana or, if a federal court, the Northern District of Indiana,
Hammond Division. The Employee further understands and acknowledges that in the
event the Bank initiates litigation against him/her, the Bank may need to
prosecute such litigation in the Employee’s forum state, in the State of Indiana
or in such other states where the Employee is subject to personal jurisdiction.
Accordingly, the parties agree that the Bank can pursue any claim against the
Employee in any forum in which he/she is subject to personal jurisdiction. The
Employee specifically consents to personal jurisdiction in the State of Indiana,
as well as any state in which a customer assigned to the Employee resides or is
located.

 

11.The parties expressly agree that the terms of this Agreement are reasonable,
enforceable, and necessary to protect the Bank’ interests and will not affect
Employee’s ability to earn a livelihood. In the unlikely event, however, that a
court determines that any of the terms, provisions, or covenants contained in
this Agreement are unreasonable, the court shall limit the application of such
term, provision, or covenant, or modify any such term, provision, or covenant
and proceed to enforce the Agreement as so limited or modified. Consequently, if
any provision of this Agreement is determined to be unenforceable, the remaining
provisions shall remain in full force and effect. The parties further agree that
if any provision is susceptible of two or more constructions, one of which would
render the provision unenforceable, then the provision shall be construed to
have the meaning that renders it enforceable.

 

12.Employee acknowledges and agrees that, after his/her separation of
employment, Employee will possess Peoples’ trade secrets and Confidential
Information which he/she would inevitably use if he/she were to engage in
conduct prohibited above, that such use would be unfair, and extremely
detrimental, to the Bank and, in view of the benefits provided to Employee in
this Agreement, that such conduct on Employee’s part would be inequitable.
Accordingly, Employee separately and severally agrees for the benefit of Peoples
to keep each of the covenants described above throughout the one (1) year
restricted period.

 

13.Employee acknowledges and agrees that, in executing this Agreement, he/she
has not relied on any representations or statements not set forth herein made by
the Bank with regard to the subject matter, basis or effect of this Agreement,
or otherwise. Employee understands that this Agreement cannot be amended,
modified, or waived, except by a writing signed by Employee and the Chief
Executive Officer of the Bank.

 



 3 

 

 

14.Employee acknowledges that he/she has a duty to contact the Bank if Employee
has any questions regarding whether or not a particular employment or conduct
would be restricted by this Agreement.

 

15.Employee acknowledges that he/she has a duty to immediately inform the Bank
in writing of any employment or similar relationship he/she enters into within
one (1) year of his/her termination of employment (for whatever reason) with the
Bank.

 

16.Employee acknowledges that the restricted period of time set forth herein
(e.g., one (1) year) is a material term of this Agreement and that the Bank is
entitled to Employee’s compliance with these terms during that full period of
time. Therefore, Employee agrees that the restricted period of time is tolled
during any period of non-compliance. If the Bank must seek injunctive relief or
judicial intervention, the restricted time period set forth herein does not
commence until Employee is judged by a court of competent jurisdiction to be in
full compliance with this Agreement.

 

17.This Agreement constitutes the entire agreement of the parties and supersedes
all prior agreements addressing the terms, conditions and issues contained
herein. Notwithstanding the foregoing, nothing in this Agreement is intended to
or shall limit, supersede, nullify, or affect any other duty or responsibility
Employee may have or owe the Bank by virtue of any separate agreement or
otherwise.

 

18.Employee acknowledges that any failure by the Bank to insist upon strict
compliance with any terms or provisions of this Agreement shall not be deemed a
waiver of any terms, provisions, or rights.

 

19.Employee acknowledges that his/her employment and/or continued employment
with the Bank, the compensation paid to him/her by the Bank, and the
Confidential Information and trade secrets provided to Employee by Peoples are
sufficient consideration for the covenants contained herein.

 

20.Employee certifies that he/she has carefully read the entire content of this
Non-Solicitation and Confidentiality Agreement, that Employee was afforded
sufficient opportunity to obtain independent legal advice prior to executing
this Agreement, and that Employee fully understands all of its terms, conditions
and restrictions. In addition, Employee acknowledges that any legal action taken
by Peoples to enforce this Agreement shall not be deemed an attempt to prevent
Employee from obtaining other employment.

 



    PEOPLES BANK SB             By:   Employee Signature     Benjamin Bochnowski
      President  & Chief Executive Officer                 Employee Printed Name
     



 

 

[Signature Page to Non-Solicitation and Confidentiality Agreement]

 



 4 

 

 

 

